Citation Nr: 1211685	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-20 641A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Educational Center in Buffalo, New York


THE ISSUE

Entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training beginning August 1, 2005.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel
INTRODUCTION

The Veteran served on active duty from January 1998 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction currently lies with the Regional Office and Educational Center in Buffalo, New York.  The Veteran testified at a December 2011 Board hearing by the undersigned held sitting at the RO in St. Petersburg, Florida.  A transcript of that hearing is associated with the claims file.

At the December 2011 Board hearing, the Veteran submitted additional documentary evidence pertaining to the issue on appeal, along with a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.


FINDING OF FACT

The period of vocational flight training at issue began on August 1, 2005, and the Veteran did not hold a valid second-class medical certificate on the first day of such training. 


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training initiated in August 2005 have not been met.  38 U.S.C.A. § 3034 (West 2002); 38 C.F.R. § 21.4235 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

The Veteran contends that he is entitled to payment of educational assistance benefits for a vocational pilot license flight training program in which he was enrolled for August 2005.  He alleges that the requirement that VA should not have requested evidence of a second-class medical certificate as the course in August 2005 was part of continuing training he had begun at the time the second-class medical certificate had been valid.  He also argues that the type of training in which he was enrolled in August 2005 did not require a second-class medical certificate.  

Educational assistance benefits are generally available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who serves at least three years of continuous active duty.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042 (2011). 

The pursuit of flight training may be approved for an individual entitled to educational assistance benefits if (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the individual possesses a valid private pilot's license and meets the medical requirements necessary for a commercial pilot's license; and (3) the flight school courses meet Federal Aviation Administration (FAA) standards and are approved by the FAA and the State approving agency.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 (2011). 

Except for three instances which are not applicable in the present case (enrollment in an Airline Transport Pilot course, enrollment in a ground instructor certification course, or enrollment in flight training at an institution of higher learning that leads to a standard college degree), an otherwise eligible veteran or service member must also hold a second-class medical certificate on the first day of training in the enrolled course.  38 C.F.R. § 21.4235(a), (f) (2011).  In the present case, the flight school at which the Veteran obtained the training in question is not a recognized institution of higher learning and the Veteran does not show or contend that he participated in this flight training in pursuit of a standard college degree.  Therefore, he does not meet the exception available at 38 C.F.R. § 21.4235(f) which allows payment for flight training without a showing of a second-class medical certificate where the flight training at issue was part of a program of education that leads to a standard college degree.  

The evidence does not support the Veteran's assertions that the training at issue was obtained as part of a ground instructor certification course, which would have qualified him for one of the exceptions under 38 C.F.R. § 21.4235 as the second-class medical certificate issued in March 2004 would have been valid for longer than 12 months.  Aside from his assertions that the course was a ground instructor certification course, the records he submitted in describing the course do not show that it was something other than vocational flight training.  The August 2005 VA Form 22-1999, Enrollment Certification, indicates that the type of training was flight training and that the number of hours in the course were 25 dual hours, 0 solo hours, 20 ground school hours, and 6.25 pre- and post-flight hours.  The September 2005 VA Form 22-6553c, Monthly Certification of Flight Training, shows that the sum training completed from August 1, 2005, to August 10, 2005, was for 25 dual hours, 0 solo hours, 1.4 ground hours, and 8 pre- and post-flight hours.  The Veteran has not submitted other evidence showing that the course was strictly for the purposes of ground instructor certification.

As such, the law requires that the Veteran must establish that he met the medical requirements necessary for a pilot certificate on August 1, 2005, the date that he began this course of flight training.  38 U.S.C.A. § 3034 (d) (2).  Per the applicable federal regulation, a second-class medical certificate is valid for the duration of 12 months following the month of the date of examination shown on the medical certificate.  14 C.F.R. § 61.23(d) (2) (i) (2005 & 2011); see also Fed. Aviation Admin., Pilot Medical Certification Questions & Answers available at http://www.faa.gov/licenses_certificates/medical_certification/faq/response4 (last visited March 27, 2012).  The evidence of record shows that the Veteran held a valid second-class medical certificate beginning in March 2004, and renewed the second-class medical certificate after the beginning of the course, in mid-August 2005.  As noted above, the evidence does not reflect that the Veteran's course met one or more of the exceptions listed in 38 C.F.R. § 21.4235(a), (f) to eliminate the need for a second-class medical certificate, and the second-class medical certificate that had been issued in March 2004 expired prior to the beginning of his August 2005 coursework.  Although he obtained a first-class medical certificate in September 2005, such a certificate is not retroactively valid.  Thus, he did not hold a valid second-class certification in August 2005 on the first day of training in the enrolled course as required.  

Finally, the Veteran has argued that VA had no right to ask for proof of a valid second-class medical certificate in the course of his concurrent course work at Moore Air, Inc.  However, the second-class medical certificate is required for all flight training other than the Airline Transport Pilot course.  The record reflects that the Veteran has been repeatedly notified of this in a series of award letters dating back to 2001.  But even if VA should not have asked for a valid second-class medical certificate at the time the Veteran enrolled in the August 2005 course, the fact remains that the Veteran still needed to possess such a valid medical certificate, which he did not as it expired in March 2005.  The record also does not establish that the coursework the Veteran began in August 2005 was concurrent.  The record reflects several VA Forms 22-1999, Enrollment Certificate, dated through December 2004, but does not show that the Veteran was subsequently enrolled in another session of training until August 2005.  Even if the course in which he enrolled in August 2005 was the next in a progressive set of courses, enrollment was not concurrent.

As the Veteran's program did not meet one of the exceptions listed in 38 C.F.R. § 21.4235(a), (f), and he did not hold a valid second-class medical certificate on the first day of his vocational pilot flight training program in August 2005, he does not meet the threshold eligibility requirements and is not eligible to receive the requested educational assistance for this program.  38 U.S.C.A. § 3034(d) (West 2002); 38 C.F.R. § 21.4235 (2011).  Entitlement to educational assistance benefits for flight training is prefaced on explicit eligibility requirements.  38 U.S.C.A. § 3034(d); 38 C.F.R. § 21.4235(a).  The Board is without the authority to disregard the applicable laws.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  As the Board does not have any discretion with regard to these statutorily defined eligibility requirements, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for vocational flight training in August 2005, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


